Truax, J.»
The action was brought tó recover damages for injuries alleged to have been sustained by the plaintiff by reason of the negligence of the defendant. The only question in the case is the one presented by the defendant’s exception to the refusal of the court to dismiss the complaint. I am of the opinion that there was some evidence in the case that would warrant the jury in finding that the defendants negligently furnished to the plaintiff an appliance for his use, and that he was injured without fault on his part while using such appliance.
The judgment and order appealed from are affirmed, with costs.
Sedgwick, Ch. J.
The judgment and order appealed from should be affirmed, with costs.